DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 01/08/2021.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a dynamic projectile to target assignment system, comprising: one or more processors present on a field programmable gate array (FPGA) configured to execute the instructions stored on the FPGA, wherein execution of the instructions causes the one or more processors to perform the following: process a plurality of target measurement data to produce multiple target state estimate vectors; process a plurality of projectile measurement data to produce multiple projectile state vectors to produce one or more potential projectile to target pairs; determine separation distances between each of the one or more projectiles and each of the one or more targets from the potential projectile to target pairs; and especially, matching based on proximity and g pulling magnitude to produce one or more updated projectile to target pairs; maintain the updated projectile to target pairs as part of a track file management system; and feed output from the track file management system to a projectile target assignment to calculate a correct acceleration profile to guide the one or more projectiles to intercept 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method of data association in a multi-projectile/multi target system, comprising: processing data from at least one sensor in real-time; detecting one or more targets using measurement data from the at least one sensor; processing multiple target measurements and performing data association, multiple target tracking, and track file management; processing multiple target state estimate vectors versus multiple projectile state vectors to determine separation distances for the projectile to target pairs; prioritizing projectile to target pairs based on proximity; updating and maintaining the projectile to target pairs; calculating a correct acceleration profile to guide the one or more projectiles to intercept the respective one or more targets of the one or more projectile to target pairs; and especially, re-assigning the one or more projectiles during flight to intercept a different one of the one or more targets, thereby allowing the one or more projectiles to reach a newly designated target as recited in claim 10 and further limitations of the dependent claims 11-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.